Title: From Thomas Jefferson to Hore Browse Trist, 17 January 1802
From: Jefferson, Thomas
To: Trist, Hore Browse


          
            Dear Sir
            Washington Jan. 17. 1802.
          
          I learn with sincere concern that you have made up your mind to leave us, and go to the Missisipi territory, and that you contemplate this as early as the ensuing spring. altho absent from the neighborhood myself for a time, yet I view all it’s losses as my own losses, and am moreover interested in the feelings of our common friends. I am led to notice this subject at present by an incident recently happened in the Missisipi territory, which is the death of mr Steele the Secretary of the territory. the salaries there are small, the judges having only 800. D. a piece. the Secretary’s salary is but 750. D. it is not on that ground therefore that I would propose it to you, but on account of it’s respectability, being the second office in the territory, and the first when the governor is absent; his duties devolving then on the Secretary. imagining that in this point of view it might render your first establishment there more agreeable, I take the liberty of proposing it to you. should you deem it acceptable, it would be of some importance that you should repair thither as early as you can. but it is not necessary that you should make a winter journey of it. I have not waited your [expected] arrival here, to make this proposition, because I thought it might possibly influence your plan as to that, and induce the saving, to mrs Trist at least, the addition of 250. miles to a journey, otherwise long enough. be so good as to present my most friendly salutations to the ladies of the family, and to accept yourself my respects & best wishes.
          
            Th: Jefferson
          
        